C. A. 8th Cir. Motion of New Jersey Legislature et al. for leave to file a brief as amici curiae granted. Certiorari granted limited to Questions 1 and 2 presented by the petition. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, February 28, 2000. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, March 29, 2000. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, April 17, 2000. This Court’s Rule 29.2 does not apply.